 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 7
      ERNESTO ORITO,
 8                                                      CASE NO. C17-1372 RSM
                     Plaintiff,
 9
                                                        ORDER GRANTING STIPULATED
10            v.                                        MOTION REVISING CASE SCHEDULE

11    DELTA AIR LINES, INC., et al.,
12                   Defendants.
13

14          Pursuant to the stipulated motion of the parties (Dkt. #14) and after finding good cause,

15   the date for trial and the unexpired case deadlines are revised to the following:
16      JURY TRIAL DATE                                                   April 8, 2019
17
        Length of Trial                                                   3–5 days
18
        Discovery completed by:                                           November 5, 2018
19
        All dispositive motions must be filed by                          December 7, 2018
20          and noted on the motion calendar no
21          later than the fourth Friday thereafter
            (see LCR 7(d))
22
        Mediation per LCR 39.1(c)(3), if requested                        February 22, 2019
23        by the parties, held no later than
24
        All motions in limine must be filed by                            March 11, 2019
25          and noted on the motion calendar no
            later than the THIRD Friday thereafter
26

27


     ORDER – 1
       Agreed pretrial order due                                 March 27, 2019
 1

 2     Pretrial conference to be scheduled by the Court

 3     Trial briefs, proposed voir dire questions,               April 3, 2019
           jury instructions, neutral statement of
 4         the case, and trial exhibits due
 5

 6
          DATED this 12th day of October 2018.
 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER – 2
